DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0062697 (“Sakai”).
Claim 1
Sakai discloses a piezoelectric element comprising: a first electrode and a second electrode (first and second electrodes 60 and 80); and a piezoelectric layer provided between the first electrode and the second electrode and having a perovskite structure (piezoelectric layer 70), wherein  0 < P1/P2 < 0.5 and 0 < P1  where, when a positive predetermined voltage is applied to the piezoelectric layer, then a voltage applied to the piezoelectric layer is set to 0 V for 0.1 seconds, and then a triangular wave voltage waveform having a maximum voltage of the predetermined voltage is applied to the piezoelectric layer to obtain a hysteresis curve drawn counterclockwise, P1 is a residual polarization amount at a start point of the hysteresis curve and 
Claim 2
Sakai discloses the piezoelectric element according to claim 1, wherein the piezoelectric layer includes potassium, sodium and niobium (paragraph [0060], KNN type piezoelectric layer).  
Claim 3
Sakai discloses a liquid discharge head comprising: the piezoelectric element according to claim 1; a flow path forming substrate (substrate 10) provided with a pressure generating chamber whose volume changes due to the piezoelectric element (pressure chamber 12); and a nozzle plate provided with a nozzle hole communicating with the pressure generating chamber (nozzle plate 20 with nozzle 21).  
Claim 4
Sakai discloses a printer comprising: the liquid discharge head according to claim 3; a transport mechanism configured to relatively move a recording medium with respect to the liquid discharge head (Fig. 1, carriage 3); and a control unit configured to control the liquid discharge head and the transport mechanism (controller 200).
Conclusion
Additional references considered relevant: US Patent Pub 20090026513 Johansson; U.S. Patent Pub. 20140091677 Noda; U.S. Patent Pub. 20170062693 Sakai; JP2011187672A; JP2014177049A; WO2014/086611A.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853